 

Exhibit 10.57


SEAWORLD ENTERTAINMENT, INC.
KEY EMPLOYEE SEVERANCE PLAN

 

Originally Effective August 1, 2010

Amended and Restated Effective March 1, 2017

 

This document sets forth the terms of the SeaWorld Entertainment, Inc. Key
Employee Severance Plan (formerly known as the SeaWorld Parks & Entertainment,
Inc. Key Employee Severance Plan) (the “Plan”).  The Plan provides severance
compensation and benefits to certain employees designated as members of the
Senior Leadership Team of SeaWorld Entertainment, Inc. (the “Company”).  When an
eligible employee’s employment terminates under the Plan such individual may be
entitled to certain severance payments (less applicable tax withholdings) and
continuation of certain benefits, depending upon the circumstances under which
employment terminates.  The amount of the payments is determined by tier (as
defined by the Company).

SECTION I.

ELIGIBILITY

 

1.1

Employees who are classified as members of the Company’s Senior Leadership Team
by the Company’s Chief Executive Officer and the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”).

 

1.2

In order to be eligible for the Plan severance payments and benefits, the
employee must fully execute and timely return a valid and effective separation
agreement and release and waiver of claims in a form and manner acceptable to
and provided by the Company (the “Confidential Separation Agreement and General
Release and Waiver of Claims”) that will include but is not limited to:

 

1.2.1

One-year non-compete agreement;

 

1.2.2

Two-year non-solicitation agreement;

 

1.2.3

Non-disparagement agreement;

 

1.2.4

Confidentiality clauses pertaining to the disclosure of confidential information
and the existence of the Confidential Separation Agreement and General Release
and Waiver of Claims

 

1.2.5

Agreement to cooperate in any current or future legal matters relating to
activities or matters that the employee worked on, learned of, or became
familiar with during the employee’s term of employment; and

 

1.2.6

Release of any and all claims that the employee may have against the Company
(including all related entities and persons)

 

1.3

All severance payments and benefits must be approved by the Chief Human
Resources & Culture Officer and the Chairman of the Compensation
Committee.  Severance payments and benefits are payable if the employee’s
employment terminates as a result of:

 

1.3.1

Job elimination resulting from a business reorganization, reduction in force,
facility closure, business consolidation;

 

1.3.2

Job elimination resulting from a sale or merger; or

 

1.3.3

Lack of an available position following a return from a certified medical leave
of absence or work related injury or illness.

 

1.4

Benefits are not payable under the Plan if:

 

1.4.1

The employee fails or refuses to return the Confidential Separation Agreement
and General Release and Waiver of Claims;

 

--------------------------------------------------------------------------------

 

 

1.4.2

The employee voluntarily leaves the Company for “any” reason (including but not
limited to retirement, job abandonment, or voluntary resignation);

 

1.4.3

The employee’s employment terminates as a result of (or it is discovered that
grounds for a termination for any of the following reasons existed at the time
of employee’s termination) (i) misconduct, (ii) a violation of Company rules,
policies and/or practices, or (iii) poor performance based on an employee’s
unwillingness, inability or refusal to perform job duties or responsibilities as
determined by the discretion of the Plan administrator; or

 

1.4.4

The employee’s death, disability, or failure to return to work following an
approved leave of absence.

SECTION II.

SCHEDULE OF BENEFITS

 

2.1

Plan severance compensation and benefits are based upon the normal base monthly
salary and the actual bonus earned through the termination date for the plan
year in place at the time of termination.

 

2.2

Tier is determined by position and/or by length of employment.

 

2.3

Generally, all other benefits are subject to the terms of the Company’s plans,
programs and policies.  

 

2.4

Executive outplacement services (as determined by the Company) will be available
to eligible employees.  Services must be engaged within 30 days of the
termination of employment.

SECTION III.

SEVERANCE PAYMENT

To the extent an eligible employee becomes entitled to severance payments and
benefits under this Plan in accordance with Section 1.3 of the Plan the payments
shall be made in accordance with the following:

 

3.1

Tier 1 is designated for the Company’s Chief Executive Officer.

 

3.1.1

As a Tier 1 employee, such individual will be entitled to (i) severance pay
equal to 24 months of the employee’s base salary in effect on the termination
date, payable in substantially equal, bi-monthly installments made in accordance
with the Company’s standard payroll schedule for salaried employees over a
period of 24 months; and (ii) the pro-rata portion (pro-rated from the beginning
of the bonus plan year through the termination date) of the annual cash bonus
such individual would have otherwise been entitled to receive based on actual
performance (not to exceed the individual’s annual target bonus amount) had such
individual remained employed through the payment date, subject to advance
approval by the Compensation Committee with consideration given to the
individual’s circumstances and payable when such bonuses are generally paid to
other employees (the “Pro-Rata Bonus”).

 

3.1.2

A lump sum cash payment in the amount of $25,000, which is intended to be used
to defray the employee’s post-termination health insurance expenses, including
but not limited to COBRA premiums, ACA marketplace premiums, or other coverage
premiums, payable on the first payroll date following the Release Effective
Date.  

 

3.2

Tier 2 is designated for Senior Leadership Team member hires to the Company who
have been employed by the Company for less than 2 years at the time of
termination.

 

3.2.1

As a Tier 2 employee, such individual will be entitled (i) severance pay equal
to 18 months of the employee’s base salary in effect on the termination date,
payable in substantially equal, bi-monthly installments made in accordance with
the Company’s standard payroll schedule over a period of 18 months; and (ii) the
Pro-Rata Bonus.

2



--------------------------------------------------------------------------------

 

 

3.2.2

A lump sum cash payment in the amount of $20,000, which is intended to be used
to defray the employee’s post-termination health insurance expenses, including
but not limited to COBRA premiums, ACA marketplace premiums, or other coverage
premiums, payable on the first payroll date following the Release Effective
Date.  

 

3.3

Tier 3 is designated for Senior Leadership Team member employees of the Company
who have been employed for 2 years or more at the time of termination.

 

3.3.1

As a Tier 3 employee, such individual will be entitled to (i) severance pay
equal to 12 months of the employee’s base salary in effect on the termination
date, payable in substantially equal, bi-monthly installments made in accordance
with the Company’s standard payroll schedule over a period of 12 months; and
(ii) the Pro-Rata Bonus.

 

3.3.2

A lump sum cash payment in the amount of $15,000, which is intended to be used
to defray the employee’s post-termination health insurance expenses, including
but not limited to COBRA premiums, ACA marketplace premiums, or other coverage
premiums, payable on the first payroll date following the Release Effective
Date.  

 

3.4

Separation Agreement, Including General Release and Restrictive Covenants.
Notwithstanding any provision herein to the contrary, the payment of any amount
or provision of any benefit pursuant to the Plan as described in this Section 3
above shall be conditioned upon the applicable employee’s execution, delivery to
the Company, and non-revocation of the Confidential Separation Agreement and
General Release and Waiver of Claims (and the expiration of any revocation
period contained therein) within 45 days following the date of a qualifying
termination (the date upon which the Confidential Separation Agreement and
General Release and Waiver of Claims becomes effective, the “Release Effective
Date”) .  If an employee fails to execute the Confidential Separation Agreement
and General Release and Waiver of Claims in such a timely manner so as to permit
any revocation period to expire prior to the end of such 45 day period, or
timely revokes his or her acceptance of such release following its execution,
such employee shall not be entitled to payment of any severance and other
benefits under the Plan.  Further, to the extent that any of the payments
hereunder constitute “nonqualified deferred compensation” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules,
regulations or other interpretative guidance promulgated thereunder, as well as
any successor laws in replacement thereof, (the “Code”), any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
45th day following the date of such qualifying termination, but for the
condition of executing the Confidential Separation Agreement and General Release
and Waiver of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such 45th day, after which any
remaining payments shall thereafter be provided to the employee according to the
applicable schedule set forth herein.

 

3.5

Additional Benefits.  To the extent an employee is eligible for severance
payments and benefits under this Plan, such employee shall not be entitled to
any other severance payments or benefits.

SECTION IV.

PLAN MODIFICATION AND TERMINATION

 

4.1

The Plan may be modified, amended or terminated by the Company at any time, with
or without notice.

SECTION V.

ADDITIONAL TERMS

 

5.1

Taxes and Withholdings.  Severance and other payments under the Plan will be
subject to all required taxes and may be impacted by any legally required
withholdings, such as wage attachments, child support and bankruptcy
deductions.  Notwithstanding anything else contained herein to the contrary,
nothing in this Plan is intended to constitute, nor does it constitute, tax
advice, and in all cases, each eligible employee should obtain and rely solely
on the tax advice provided by his or her own independent tax advisors (and not
this Plan, the Company, or any officer, employee or agent of the Company).  Each
eligible employee shall be solely responsible for his or her own tax liability
with respect to participation in this Plan.  

3



--------------------------------------------------------------------------------

 

 

5.2

Other Benefits.  In the event that an individual is eligible for severance
compensation and benefits under this Plan and for severance compensation and/or
benefits under a separate agreement with the Company or another severance
policy/plan of the Company, the individual shall receive the greater of the
severance compensation and benefits available, but shall not be eligible for or
entitled to duplicate compensation or benefits.

 

5.3

Specified Employees.  Notwithstanding anything herein to the contrary, if (i) at
the time of an eligible employee’s qualifying termination by the Company, such
employee is a “specified employee” as defined in Section 409A of the Code, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the commencement of the payment of any such payments or
benefits hereunder will be deferred (without any increase or decrease in such
payments or benefits ultimately paid or provided to the employee) until the date
that is 6 months following such employee’s qualifying termination (or the
earliest date that is permitted under Section 409A of the Code) and (ii) any
other payments of money or other benefits due to the employee hereunder would
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by or at the direction of the Company, that
does not cause such an accelerated or additional tax or result in additional
cost to the Company.  The Company shall consult with its legal counsel and tax
advisors in good faith regarding the implementation of this Section 5.1;
provided, however, that none of the, or any of their respective employees or
representatives, shall have any liability to the terminated employee with
respect thereto.

 

5.4

Code Section 409A Compliance.  To the fullest extent possible, amounts and other
benefits under the Plan are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A of the Code.  If, and to
the extent that any such amount or benefit provided under this Plan is, or
becomes subject to, Section 409A of the Code due to a failure to qualify for an
exemption from the definition of nonqualified deferred compensation under
Section 409A of the Code, this Plan is intended to comply with the applicable
requirements of Section 409A of the Code with respect to such amounts or
benefits so as to avoid the imposition of any taxes and/or penalties due to a
violation of Section 409A of the Code.  To the extent possible, this Plan shall
be interpreted and administered in a manner consistent with the foregoing
statement of intent.  Each installment payment of severance pay shall be deemed
a separate payment for all purposes, including for purposes of Section 409A of
the Code.

 

5.5

Plan Not Funded.  Amounts payable under the Plan shall be payable from the
general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such amounts.  No employee,
beneficiary or other Person (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) shall have any right, title or interest in any fund or in
any specific asset of the Company by reason of participation hereunder.  Neither
the provisions of the Plan, nor the creation or adoption of the Plan, nor any
action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any employee, beneficiary or other Person.  To the extent that an
employee, beneficiary or other Person acquires a right to receive payment under
the Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.  Notwithstanding the foregoing, the Company shall have
the right to implement or set aside funds in a grantor trust, subject to the
claims of the Company's creditors or otherwise, to discharge its obligations
under the Plan.

 

5.6

Employment Status.  The Plan does not constitute a contract of employment and
nothing in the Plan provides or may be construed to provide that participation
in the Plan is a guarantee of continued employment with the Company or any of
its subsidiaries or affiliates.

 

5.7

Severability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

4



--------------------------------------------------------------------------------

 

 

5.8

Applicable Law and Dispute Resolution.  The Plan is to be construed according to
the laws of the State of Florida without reference to principles of conflicts or
choice of law under which the law of any other jurisdiction would apply.  Any
dispute or controversy arising under or in connection with the Plan shall be
settled exclusively through the SeaWorld Parks & Entertainment Dispute
Resolution Program Policy, which includes final and binding arbitration of
covered claims.  

 

5.9

Administration.  The Plan shall be administered by the Board of Directors of the
Company, the Compensation Committee or subcommittee thereof. All questions
regarding the interpretation and administration of this policy should be
directed to the Company’s Chief Human Resources & Culture Officer.  The Plan is
not administered or regarded as a welfare benefit plan as defined by the
Employee Retirement Income Act of 1974.

 

5

